IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NO. WR-93,433-01 & 93,433-02


                      EX PARTE LEONARDO H PEREIRA, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 1461485-A & 1430258-A IN THE 338TH DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of murder and sentenced to life imprisonment. On the same day,

Applicant was also convicted of aggravated sexual assault of a child and sentenced to five years’

imprisonment. Applicant did not appeal his convictions. Applicant filed these applications for writs

of habeas corpus in the county of conviction, and the district clerk forwarded them to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       On August 4, 2021, the trial court entered an order designating issues in both habeas cases.

The district clerk properly forwarded these applications to this Court under Texas Rule of Appellate

Procedure 73.4(b)(5). However, the applications were forwarded before the trial court made findings

of fact and conclusions of law. We remand these applications to the trial court to complete its
evidentiary investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         February 9, 2022
Do not publish